MEMORANDUM DECISION
                                                                                           FILED
Pursuant to Ind. Appellate Rule 65(D), this
                                                                                       Oct 02 2020, 8:15 am
Memorandum Decision shall not be regarded as
precedent or cited before any court except for the                                         CLERK
                                                                                       Indiana Supreme Court
purpose of establishing the defense of res judicata,                                      Court of Appeals
                                                                                            and Tax Court
collateral estoppel, or the law of the case.



ATTORNEY FOR APPELLANT                                 ATTORNEYS FOR APPELLEE
Litany A. Pyle                                         Curtis T. Hill, Jr.
Crawfordsville, Indiana                                Attorney General of Indiana
                                                       Myriam Serrano
                                                       Deputy Attorney General
                                                       Indianapolis, Indiana



                                             IN THE
    COURT OF APPEALS OF INDIANA

B.G.,                                                      October 2, 2020
Appellant-Respondent,                                      Court of Appeals Case No.
                                                           20A-JV-369
        v.                                                 Appeal from the Montgomery
                                                           Circuit Court
State of Indiana,                                          The Hon. Harry A. Siamas,
Appellee-Petitioner.                                       Judge
                                                           Trial Court Cause No.
                                                           54C01-1903-JD-89



Bradford, Chief Judge.




Court of Appeals of Indiana | Memorandum Decision 20A-JV-369 |October 2, 2020            Page 1 of 9
                                          Case Summary
[1]   In April of 2019, thirteen-year-old B.G. was found to be a juvenile delinquent

      for committing Level 6 felony possession of a narcotic drug and placed on

      supervised probation. In June of 2019, the juvenile court revoked B.G.’s

      probation because he had stolen several items, smoked spice, possessed

      homemade weapons, and threatened his three-year-old cousin with harm. The

      juvenile court ordered B.G. to complete a rehabilitative program at Gibault,

      Inc. Over the course of the next six-and-one-half months, B.G.’s behavior

      worsened as he, inter alia, assaulted Gibault staff members and other residents,

      caused a great deal of damage to a classroom, and made little progress in his

      education or Gibault’s program. After a review hearing in January of 2020, the

      juvenile court ordered B.G. committed to the Indiana Department of

      Correction (“DOC”) until the age of twenty-one or until DOC discharged him.

      B.G. contends that the juvenile court abused its discretion in ordering him

      committed to DOC. Because we disagree, we affirm.


                            Facts and Procedural History
[2]   On March 11, 2019, it was discovered that B.G. had stolen many items from his

      mother and stepfather, including a watch, a mobile telephone, money, jewelry,

      and a wallet. B.G. was also found to be in possession of hydrocodone tablets.

      On March 25, 2019, the State filed a delinquency petition, alleging that B.G.

      had committed what would be Class A misdemeanor theft and Level 6 felony

      possession of a narcotic drug if committed by an adult. On April 22, 2019,

      B.G. admitted that he had been in possession of a narcotic drug, was

      Court of Appeals of Indiana | Memorandum Decision 20A-JV-369 |October 2, 2020   Page 2 of 9
      adjudicated a juvenile delinquent, and was placed on supervised probation for

      nine months. B.G.’s terms of probation included a substance-abuse evaluation

      and treatment, mental-health counseling, community-service hours, “moral

      reconation” therapy, and participation in “at least one positive prosocial

      activity per day/week[.]” App. Vol. II p. 59.

[3]   On May 29, 2019, the State alleged that B.G. had violated the terms of his

      probation by stealing a candy bar from his community service location, stealing

      money from his parents, possessing and smoking spice, possessing multiple

      homemade weapons, and threatening to harm his three-year-old cousin, who

      lived in his home. On June 25, 2019, the juvenile court revoked B.G.’s

      probation and ordered that he be removed from his parents’ home and placed in

      residential care at Gibault. B.G. was ordered to participate in and successfully

      complete the program at Gibault.

[4]   Gibault’s program typically takes six to nine months to complete, and B.G. was

      expected to participate in three phases of the program in order to successfully

      complete it. B.G. was provided services and “work[ed] on his emotional

      regulation, just his anger, aggression, impulsive behaviors, communication

      skills[.]” Tr. Vol. II p. 30. B.G. received individual therapy “at least once a

      week” and family therapy once a month. Tr. Vol. II p. 32. Despite the services

      he received, B.G. continued to misbehave while at Gibault and failed to make

      progress in his services.

[5]   When B.G. arrived, “he struggle[ed] with some minor incidents” such as

      sneaking out of his dormitory and “peer negativity[.]” Tr. Vol. II p. 24. At a

      Court of Appeals of Indiana | Memorandum Decision 20A-JV-369 |October 2, 2020   Page 3 of 9
      January 17, 2020, review hearing, approximately six and one-half months after

      B.G.’s placement at Gibault, the juvenile court heard evidence indicating that,

      although B.G. had progressed to the second phase of the program, he had been

      placed in a “step-back stage” due to lack of progress. Tr. Vol. II p. 30. The

      second stage of the program required B.G. to invest in his treatment goals and

      apply what he had learned in the program. Instead, B.G. had assaulted a staff

      member and his peers and was destructive. B.G. had cause significant damaged

      to a classroom by poking the ceiling tiles such that there was “debris

      everywhere in the classroom [.]” Tr. Vol. II p. 31. As a result, the other

      students had been evacuated from the classroom, and B.G. had continued

      destroying the ceiling tiles “until he finally decided he was done[.]” Tr. Vol. II

      p. 37. B.G.’s behaviors had included crawling around in the hallways, sneaking

      into other classrooms, running out to the parking lot, threatening to run across

      the street, and “[g]iving staff a hard time.” Tr. Vol. II p. 36.

[6]   Moreover, B.G. performed poorly academically, did not appear to care about

      his education, and exhibited the majority of his behavioral issues while in his

      classes. B.G. was “very aware of the rules and regulations” and knew “the

      limits he [could] push until staff [would] get involved” and would stop just

      before staff became involved. Tr. Vol. II pp. 33. When staff asked B.G. why he

      was engaging in bad behaviors, he would “shrug[] and often [say] I don’t

      know.” Tr. Vol. II p. 33. Due to his poor behavior, B.G. was not allowed any

      home passes during his time at Gibault, and his completion of the program was

      “taking him longer than most.” Tr. Vol. II p. 31.


      Court of Appeals of Indiana | Memorandum Decision 20A-JV-369 |October 2, 2020   Page 4 of 9
[7]   B.G.’s mother had informed the juvenile court that she did not believe that the

      program at Gibault was meeting B.G.’s needs. B.G.’s mother opined at the

      review hearing that B.G. needed consequences for his actions that he was not

      receiving at Gibault because B.G. “knows that they’re a hands-off facility and

      [she] believe[d] that [B.G.] pushes it[.]” Tr. Vol. II p. 41. B.G.’s mother

      indicated that she wants the best for him and that “Gibault is not the best place

      for him for the simple fact that [B.G.] thinks he is in control[.]” Tr. Vol. II p.

      41. B.G.’s mother also did not believe she could handle him if he were to be

      sent home.

[8]   Following the January 17, 2020, hearing, the juvenile court concluded that

      Gibault was not the most appropriate placement for B.G.:

              We’ve tried probation. We’ve tried leaving you at home. We’ve
              tried Gibault’s, which is a very good facility and usually works
              for most kids and nothing has worked so far. So, the only thing
              left to us at this point is a very structured place where if you
              misbehave then the consequences are really serious and if you
              misbehave then it ends up meaning time.
      Tr. Vol. II pp. 45–46. The juvenile court ordered that B.G. be committed to

      DOC until twenty-one years old or until discharged and informed B.G. that he

      would be provided with an education, counseling, and “other services that are

      aimed at making sure [he] stay[s] out of trouble.” Tr. Vol. II p. 46.


                                 Discussion and Decision
[9]   B.G. contends that the juvenile court abused its discretion in ordering him

      committed to the DOC. A juvenile court is accorded “wide latitude” and

      “great flexibility” in its dealings with juveniles. J.S. v. State, 881 N.E.2d 26, 28

      Court of Appeals of Indiana | Memorandum Decision 20A-JV-369 |October 2, 2020   Page 5 of 9
       (Ind. Ct. App. 2008). “[T]he choice of a specific disposition of a juvenile

       adjudicated a delinquent child is a matter within the sound discretion of the

       juvenile court and will only be reversed if there has been an abuse of that

       discretion.” Id. The juvenile court’s discretion in determining a disposition is

       subject to the statutory considerations of the welfare of the child, the safety of

       the community, and the policy of favoring the least-harsh disposition. Id. An

       abuse of discretion occurs when the juvenile court’s action is “clearly

       erroneous” and against the logic and effect of the facts and circumstances before

       it. Id.

[10]   The goal of the juvenile process is rehabilitation rather than punishment. R.H.

       v. State, 937 N.E.2d 386, 388 (Ind. Ct. App. 2010). “Accordingly, juvenile

       courts have a variety of placement options for juveniles with delinquency

       problems, none of which are considered sentences.” Id. Indiana Code section

       31-37-18-6(1)(A) provides that “[i]f consistent with the safety of the community

       and the best interest of the child, the juvenile court shall enter a dispositional

       decree that is in the least restrictive (most family like) and most appropriate

       setting available.” “[T]he statute contains language that reveals that a more

       restrictive placement might be appropriate under certain circumstances.” J.S.,

       881 N.E.2d at 29. The law requires only that the disposition selected be the

       least restrictive disposition that is “consistent with the safety of the community

       and the best interest of the child.” D.S. v. State, 829 N.E.2d 1081, 1085 (Ind. Ct.

       App. 2005).




       Court of Appeals of Indiana | Memorandum Decision 20A-JV-369 |October 2, 2020   Page 6 of 9
[11]   Given the evidence heard by the juvenile court, we conclude that its

       commitment of B.G. to DOC does not constitute an abuse of discretion. At the

       age of thirteen, B.G. was found to be in possession of hydrocodone tablets and

       stolen items. Following his adjudication as a juvenile delinquent, B.G. was

       placed on probation, and his behavior, if anything, worsened. B.G. violated the

       terms of his probation by stealing a candy bar, stealing money from his parents,

       smoking spice, possessing several handmade weapons, and threatening to harm

       his three-year-old cousin. As a result, the juvenile court ordered B.G. be placed

       with Gibault for a three-phase program expected to last from six to nine

       months, where he was to receive services including education and therapy,

       focusing on his anger, impulsive and aggressive behavior, and communication

       skills. Initially, B.G. struggled, sneaking out of his dormitory and exhibiting

       peer negativity. Things only got worse from there.

[12]   Six and one-half months into the Gibault program, while B.G. had progressed

       to the second phase, his worsening behavior had caused him to be placed in a

       step-back stage. The second phase required B.G. to invest in his treatment

       goals and apply what he had learned, but he chose not to do so. Instead, B.G.

       engaged in violent and destructive behavior, assaulting a staff member and

       some of his peers and causing significant damage to a ceiling in one of his

       classrooms. B.G. would also crawl in the hallways, sneak into classrooms that

       here not his, run into the parking lot, threaten to run across the street, and

       generally give the staff “a hard time.” Tr. Vol. II p. 36. B.G. was well aware of

       Gibault’s rules and regulations and that it was a hands-off facility, causing him


       Court of Appeals of Indiana | Memorandum Decision 20A-JV-369 |October 2, 2020   Page 7 of 9
       to push the limits and leading him to believe that he was in control. There is

       ample evidence in the record that B.G.’s time at Gibault, if anything, had

       resulted in further regression. Having heard this evidence, the juvenile court

       noted that neither placing B.G. at home, on probation, nor at Gibault had

       worked and concluded that B.G. required structure that he had not yet received

       and where he would suffer real consequences for his actions. Under the

       circumstances, we cannot say that the juvenile court’s placement of B.G. with

       DOC, which would provide that structure and those consequences, amounts to

       an abuse of discretion.

[13]   B.G. alleges that the juvenile court failed to consider the totality of the

       circumstances and properly assess recommendations from credible witnesses.

       The record does not support B.G.’s allegation. Four witnesses testified at

       B.G.’s review hearing and expressed concerns with B.G.’s behavior in

       residential care and his lack of progress in his services. Though B.G.’s case

       manager at Gibault stated that B.G. could remain in the program because they

       do not give up on children unless they become a liability, she acknowledged

       that B.G. was not doing well in the program and was not making progress.

       B.G.’s case manager believed that it would take B.G. at least five more months

       to complete the program if he bought into the program and was being consistent

       with his behaviors, which he had not been doing up to that point. B.G.’s case

       manager also acknowledged that Gibault cannot force children to comply with

       its program and cannot confine them because it is a treatment-only facility.

       Even if we assume that the juvenile court ignored this testimony, the fact is that


       Court of Appeals of Indiana | Memorandum Decision 20A-JV-369 |October 2, 2020   Page 8 of 9
       it does nothing to undercut the juvenile court’s disposition. There is no

       indication that the juvenile court failed to properly consider the evidence

       presented at the review hearing.

[14]   B.G. also argues that placement in DOC is punitive. B.G., however, does not

       present evidence to support this assertion, and our review of the record has

       uncovered none. B.G.’s probation officer informed the juvenile court that DOC

       could provide the structure that B.G. needs and also provide him with an

       education, counseling, group and individual therapy, and a diagnostic intake

       within the first two weeks to determine what his educational, psychiatric, and

       mental health needs are and how best to address his issues. The juvenile court

       informed B.G. that he would have an intake assessment to determine what

       facility would be most appropriate for his needs and he would be provided with

       educational services, counseling services, and other “services that are aimed at

       making sure [he] stay[s] out of trouble” Tr. Vol. II p. 46. This record

       demonstrates that B.G.’s placement in DOC is to provide a placement that

       better fits his educational, emotional, and mental health needs rather than to

       punish him for bad behavior. In the end, B.G.’s arguments are nothing more

       than an invitation to reweigh the evidence, which we will not do. See J.S. v.

       State, 110 N.E.3d 1173, 1175 (Ind. Ct. App. 2018), trans. denied.

[15]   We affirm the judgment of the juvenile court.


       Najam, J., and Mathias, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 20A-JV-369 |October 2, 2020   Page 9 of 9